Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed September 24, 2021.
Claims 13-17 are withdrawn.
Claims 1-12 are being examined in this office action.

Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 24, 2021.
Applicant's election with traverse of claims 1-12 in the reply filed on September 24, 2021 is acknowledged.  The traversal is on the ground(s) that “it seems reasonable that any search for the claims of group I (that included both features) would necessarily also include the subject matter of the claims of group II and would not be burden on the office to search or examine both groups together”.  This is not found persuasive because the second sealing device would require a further search than an apparatus having only one sealing device. Furthermore, the method recited in claims 7-12 could not be done without both sealing devices.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second source of a second sheet of a plastic film” and “a second mandrel” (claims 3 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “an outer surface of the pipe” in line 15 renders the claim indefinite because it is unclear if this is equivalent to the outer surface of the pipe previously mentioned in the claim or an entirely different surface. For examination purposes, examiner interprets the outer surface to be equivalent to that previously mentioned.
In regards to claim 1, the limitation “an exterior surface of the pipe” in line 17 renders the claim indefinite because it is unclear if this is equivalent to the outer surface of the pipe previously mentioned in the claim or an entirely different surface. For examination purposes, examiner interprets the exterior surface to be equivalent to the outer surface previously mentioned.
In regards to claim 1, the limitation “sealing, to each other, the overlapping second widthwise end portions of the tubular form of the second lengthwise portion of the sheet to form the tubular form of the second lengthwise portion of the sheet of plastic film into a plastic tube
In regards to claim 1, the limitation “an open top end of the pipe” in lines 22-23 renders the claim indefinite because it is unclear if this is equivalent to the open top end of the pipe previously mentioned in the claim or an entirely different end. For examination purposes, examiner interprets the open top end to be equivalent to that previously mentioned.
Claim 1 recites the limitation "the roll" in line 27.  There is insufficient antecedent basis for this limitation in the claim. No roll is previously mentioned in the claim.
In regards to claim 1, the limitation “a product” in line 33 renders the claim indefinite because it is unclear if this is equivalent to the product previously mentioned in the claim or an entirely different product. For examination purposes, examiner interprets the product to be equivalent to that previously mentioned.
In regards to claim 4, the limitation “a product” in line 4 renders the claim indefinite because it is unclear if this is equivalent to the product previously mentioned in claim 1 from which the claim depends or an entirely different product. For examination purposes, examiner interprets the product to be equivalent to that previously mentioned.
All remaining claims are rejected as they depend from rejected independent claim 1.

Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
moving the second lengthwise portion of the sheet away from the source and about an open-ended, vertically-extending tubular pipe and then toward an open top end of the pipe to form the second lengthwise portion of the sheet into the tubular form around the pipe with the second widthwise end potions overlapping each other
moving the plastic tube into the open top end of the pipe with first opposed rotating rollers that are on opposite sides of and frictionally engage the plastic tube and then downwardly through the pipe so that the interior of the plastic tube formed by the second lengthwise portion of the sheet is open at the top end of the pipe
placing the product into the plastic tube formed by the second lengthwise portion of the sheet at the open top end of the pipe so that the product then falls downwardly through the plastic tube formed by the second lengthwise portion of the sheet and the pipe to a sealed top of the third lengthwise portion of the sheet of plastic film
moving the plastic tube formed by the second lengthwise portion of the sheet further downwardly through and outwardly of the pipe with second opposed rotating rollers that are on opposite sides of and frictionally engage the plastic tube.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





October 6, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731